The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 04/05/2021:
Claims 1-25 have been canceled by Applicant
Claims 26-51 have been examined.
Claims 49-51 have been amended by Examiner.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Jadran Adrian Mihailovic, Ph.D., Registration No. 57,874, in a telephone interview on 10/24/2022. The application has been amended as follows: 
In the claims: 
49. (Currently Amended) The structure of claim 43, wherein the printed sensor is less than 10 pm thick.
50. (Currently Amended) The structure of claim 43, wherein the printed sensor and the printed actuator are less than 100 pm thick.
51. (Currently Amended) The structure of claim 43, further comprising: 
an adhesive layer attached to the outer surface of the aerodynamic structure; and 
a foil attached to the adhesive layer, wherein the foil carries the printed sensor and the printed actuator.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 26-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 19 of US Patent No.: 10967627B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that the narrower method claim 1 of U.S. Patent No.: 10967627 covers the broader method claim 26 of the instant application.
it is obvious that the narrower combination of apparatus claims 17 and 19 of U.S. Patent No.: 10967627 covers the broader structure claim 32 of the instant application.
1.1	Claims 27-31 and 33-36 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claims 26 and 32.
2.	Claims 37-51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No.: 10155373B2. Although some of the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that method claim 1 of U.S. Patent No.: 10155373 identical to and/or covers method claim 37 of the instant application;
it is obvious that structure claim 13 of U.S. Patent No.: 10155373 identical to and/or covers structure claim 43 of the instant application.
2.1	Claims 38-42 and 44-51 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claims 37 and 43.

		
Allowable Subject Matter
1.	Claims 26, 32, 37 and 43 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections set forth in this Office action.
2.	Claims 27-31, 33-36, 38-42 and 44-51 would be allowable if rewritten to overcome the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662